252 F.2d 299
ALTO COMPANY, a Partnership,v.FISH MANUFACTURING CO., Inc., Appellant.
No. 12286.
United States Court of Appeals Third Circuit.
Argued December 16, 1957.
Decided January 20, 1958.

Appeal from the United States District Court for the District of New Jersey; Philip Forman, Judge.
Conder C. Henry, Washington, D. C. (Edwin E. Greigg, Washington, D. C., Alfred W. Seiss, Phillipsburg, N. J., on the brief), for appellant.
Richard L. Underwood, Washington, D. C. (Thorn Lord, Trenton, N. J., on the brief), for appellee.
Before BIGGS, Chief Judge, and GOODRICH and HASTIE, Circuit Judges.
PER CURIAM.


1
We have examined the record in this case with care and have scrutinized and weighed all of the contentions of the parties. The findings of the court below are adequate and the issues of law were decided correctly. The conclusions reached by the court below that Schmidt was the first and original inventor of the invention covered by the claims of Patent No. 2,669,269, that Schmidt and Shaffer were jointly the first and original inventors of the invention covered by the claim of Patent No. 2,753,907, that Alto Company is the owner of the patents, that Fish Manufacturing Co., Inc. infringed them, and that Alto was not guilty of unfair competition, find full support in the record. The assertion of Fish that the patents were procured by fraud is without merit. The judgment will be affirmed on the opinion of Chief Judge Forman, D.C., 158 F.Supp. 752.